Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14717083, 16194997, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The recited first, second function inoperable to control presentation of particular content types lack support in the prior filed applications. The application will be afforded the 11/6/19 date of filing as the priority date.
This application repeats a substantial portion of prior Application No. 14717083 and 16194997, filed 5/20/15, and 11/19/18 respectively but adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior et seq.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The manner in which the first, second function inoperable to control presentation of a particular content type lacks support and the operative constraints thereof are unclear from the specification as filed. The existence of a distinct operation for first and second functions for a respective content type wherein the function is provided by a single key or operator of control device will be considered to meet the recited first, second inoperability.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 13-15, 23, 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13-15, 23, 24 recite that the audio-only content comprises image information which broadens the audio-only content to audio plus image content.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-12, 16-22 rejected under 35 U.S.C. 103 as being unpatentable over Mori: 6208802 further in view of Namai: 20090055557 hereinafter Nam.
Regarding claim 5
Mori teaches:
A method for presentation control of media content, the method comprising: 
receiving, at a media device, a media content stream containing the media content (Mori: Col 7:41-8:64; Col 12:1-13:45; 33:20-34:61; Fig 3-6, 13A, 14A: playback device for buffering of a DVD or stream comprising a volume region with video and audio management information suitable to be read and determine and direct functionality as a video player, audio player with video functionality and/or audio only player dependent upon volume region or other embedded metadata); 
storing the received media content in a program buffer of the media device (Mori: Col 7:41-8:64; Col 12:1-13:45; 19:13-20:64; 33:20-34:61: Fig 3-6, 12, 13A, 14A: streaming media stored in a buffer); 
communicating the media content stored in the program buffer from the media device to a media presentation device, wherein the media content is presented to a user (Mori: Col 
determining, whether the currently presenting media content provides audio/visual content or provides audio-only content, wherein the audio-only content is a series of a plurality of songs in the received media content (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61; 20:30-20:65; 33:20-34:61:  Fig 10, 11, 12, 13A, 14A: user selection or programmatic determination of particular reproduction mode comprising an audio only or video mode wherein the media presented in the mode comprises a plurality of songs); 
determining at least one of a beginning and an end for each of the plurality of songs stored in the program buffer based on metadata provided with the songs when the media device has determined that the currently presenting media content provides audio-only content (Mori: Col 22:54-23: beginning and end read for at least a plurality of songs wherein the songs comprise video objects and also discusses cell start and end pointers, addresses, etc. for audio objects, presumably also songs and/or other audio content with a discrete start and end time); and 
receiving a command from a remote control that is being used by the user (Mori: Col 18:01-20:64; Fig 10: a remote control reception service receives an audio only, video, trick play, skip, jump, etc. command from a remote control), 
wherein the command is initiated in response to the user actuation of a predefined controller of the remote control  (Mori: Col 18:01-20:64; Fig 10: such as by the use of keys upon the remote), 

and wherein the other ones of the predefined controllers are each concurrently assigned a first unique function that controls presentation of only the audio/visual content and a second unique function that controls presentation of only the audio-only content (Mori: Col 18:01-20:64; Fig 10: keys 197 issue a jump command for audio/visual content and/or a song selection command for audio only content); 
wherein presentation of the currently presenting media content is controlled using the first function in response to receiving the command from the remote control when the media device has determined that the currently presenting media content provides audio/visual content (Mori: Col 18:01-20:64; Fig 10: in an audio/visual mode subsequent commands control audio/visual playback), 
wherein presentation of the currently presenting media content is controlled using the second function in response to receiving the command from the remote control when the media device has determined that the currently presenting media content provides audio-only content (Mori: Col 18:01-20:64; Fig 10: in an audio-only mode subsequent commands control audio-only playback).
Mori strongly suggests but does not explicitly teach wherein the first function that controls presentation of audio/visual content is different from the second function that controls presentation of audio- only content. 


Regarding claim 16
Mori teaches:
A media device that controls presentation of media content, comprising: a tuner that receives a media content stream containing the media content (Mori: Col 7:41-8:64; Col 12:1-13:45; 33:20-34:61; Fig 3-6, 13A, 14A: playback device for buffering of a DVD or stream comprising a volume region with video and audio management information suitable to be read and determine and direct functionality as a video player, audio player with video functionality and/or audio only player dependent upon volume region or other embedded metadata); 
a program buffer that temporarily stores the received media content  (Mori: Col 7:41-8:64; Col 12:1-13:45; 19:13-20:64; 33:20-34:61: Fig 3-6, 12, 13A, 14A: streaming media stored in a buffer); 
a processor system that: accesses the media content stored in the program buffer (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61: Fig 10, 11, 12, 13A, 14A: CPU for 
communicates the accessed media content to a media presentation device such that the communicated media content is currently presented to a user (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61: Fig 10, 11, 12, 13A, 14A: user selection or programmatic determination of particular reproduction mode of operation invokes reproduction mode data structures and operates media system in said reproduction mode to deliver determined media to a user);
determines whether the currently presenting media content provides audio/visual content or provides audio-only content, wherein the audio-only content is a series of a plurality of songs in the currently presenting media content (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61; 20:30-20:65; 33:20-34:61:  Fig 10, 11, 12, 13A, 14A: user selection or programmatic determination of particular reproduction mode comprising an audio only or video mode wherein the media presented in the mode comprises a plurality of songs); and 
determines at least one of a beginning and an end for each of the plurality of songs stored in the program buffer based on metadata provided with each of the plurality of songs stored in the program buffer when the media device has determined that the currently presenting media content provides audio- only content (Mori: Col 22:54-23: beginning and end read for at least a plurality of songs wherein the songs comprise video objects and also discusses cell start and end pointers, addresses, etc. for audio objects, presumably also songs and/or other audio content with a discrete start and end time); and
a remote interface that receives a command from a remote control that is being used by the user (Mori: Col 18:01-20:64; Fig 10: a remote control reception service receives an audio only, video, trick play, skip, jump, etc. command from a remote control), wherein the command 
wherein the predefined controller is one of a plurality of predefined controllers of the remote control, wherein the predefined controller is concurrently assigned with a first function that controls presentation of only the audio/visual content and a second function that controls presentation of only the audio-only content (Mori: Col 18:01-20:64; Fig 10: keys 193, 194 issue a command for audio/visual content and/or for audio only content respectively wherein subsequent commands control audio/visual playback or an audio-only playback respectively), 
and wherein the other ones of the predefined controllers are each concurrently assigned with a first unique function that controls presentation of only the audio/visual content and a second unique function that controls presentation of only the audio-only content (Mori: Col 18:01-20:64; Fig 10: keys 197 issue a jump command for audio/visual content and/or a song selection command for audio only content);
wherein after the command is received, the processor system is further operable to: 
control presentation of the currently presenting media content by performing the first function on the media content residing in the program buffer in response to determining that the media content provides audio/visual content (Mori: Col 18:01-20:64; Fig 10: in an audio/visual mode subsequent commands control distinct aspects of audio/visual playback);
and control presentation of the currently presenting media content by performing the second function on the media content residing in the program buffer in response to determining that the media content provides audio-only content (Mori: Col 18:01-20:64; Fig 10: in an audio-only mode subsequent commands control distinct aspects of audio-only playback) 
wherein the first function that controls presentation of audio/visual content is different from the second function that controls presentation of audio-only content (Mori: Col 18:01-
wherein the first function is inoperable to control presentation of the audio-only content, and wherein the second function is inoperable to control presentation of the audio/visual content (Mori: Col 18:01-20:64; Fig 10: keys 197 perform different operations based on media type such as to issue a jump command for audio/visual content and to issue a song selection command for audio only content).
Mori strongly suggests but does not explicitly teach wherein the first function that controls presentation of audio/visual content is different from the second function that controls presentation of audio- only content. 
In a related field of endeavor Nam teaches a system and method for controlling playback of media using discrete media category user interface screens wherein a media category such as audio/visual and audio only comprises a particular set of button actuated commands relevant to the particular media category (Nam: ¶ 147-151, 198-121: Fig 5, 10, 11, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to map the discrete interface elements directed to audio/visual and audio only media such as those taught the various Mori taught remote controller keys. The average skilled practitioner would have been motivated to do so for the purpose of realizing media type controls using a streamlined remote control interface and would have expected predictable results therefrom

Regarding claim 6, 17
Mori in view of Nam teaches:


Regarding claim 7, 19
Mori in view of Nam teaches:
 The method of claim 5, wherein a currently playing song is being accessed from the program buffer, wherein at least a beginning of a next song has been stored in the program buffer (Mori: Col 7:41-8:64; Col 12:1-13:45; 33:20-34:61; Fig 3-6, 13A, 14A: system read and stores a next program data in a buffer), and wherein controlling presentation of the audio-only content using the second function comprises: performing a skip track forward operation that advances presentation from the currently presenting song to the beginning of the next song in response to receiving the command from the remote control. Examiner takes official notice that trick play functionality based on availability of a previous/next media or portions thereof in a buffer was well known in the art before the effective filing date of the instant application and 

Regarding claim 8, 20
Mori in view of Nam teaches:
 The method of claim 5, wherein at least a beginning of a previously received song has been stored in the program buffer, and wherein controlling presentation of the audio-only content using the second function comprises: performing a skip track backward operation that rewinds presentation from a currently presenting song to the previously received song in response to receiving the command from the remote control. Examiner takes official notice that trick play functionality based on availability of a previous/next media or portions thereof in a buffer was well known in the art before the effective filing date of the instant application and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of providing well-known device functionality to a remote controller or in the course of routine experimentation among a finite set of possible device functions and would have expected only predictable results therefrom.

Regarding claim 9, 21
Mori in view of Nam teaches:
 The method of claim 5, wherein at least a beginning of a currently presenting song has been stored in the program buffer, and wherein controlling presentation of the audio-only content using the second function comprises: performing a return to song beginning operation 

Regarding claim 10, 22
Mori in view of Nam teaches:
 The method of claim 5, further comprising: setting the first function that controls presentation of only the audio/visual content to the predefined controller in response to determining that the currently presenting media content provides the audio/visual content; and setting the second function that controls presentation of only the audio-only content to the predefined controller in response to determining that the currently presenting media content provides the audio-only content (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61; 20:30-20:65; 33:20-34:61:  Fig 10, 11, 12, 13A, 14A: user selection or programmatic determination of particular reproduction mode comprising an audio only or video mode wherein the media presented in the mode comprises a plurality of songs allows operation of controller to direct differing aspects of playback using the same control based on media type, such as the instant keys operable to jump to particular portions of an audio/video mode of 

Regarding claim 11
Mori in view of Nam teaches:
 The method of claim 5, wherein the first function is inoperable to control presentation of the audio-only content, and wherein the second function is inoperable to control presentation of the audio/visual content (Mori: Col 18:01-20:64; Fig 10: keys 197 perform different operations based on media type such as to issue a jump command for audio/visual content and to issue a song selection command for audio only content); (Nam: ¶ 147-151, 198-121: Fig 5, 10, 11, etc.).

Regarding claim 12, 18
Mori in view of Nam teaches:
 The method of claim 5, further comprising analyzing at least one of the currently presenting media content and electronic program guide (EPG) information to identify one of a first characteristic and a second characteristic of the currently presenting media content (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61; 20:30-20:65; 33:20-34:61:  Fig 10, 11, 12, 13A, 14A: system programmatically determines if a media comprises an audio only or audio/visual media), wherein the first characteristic is associated with audio/visual content and the second characteristic is associated with audio-only content and determining, based on the identified one of the first characteristic and the second characteristic, whether the currently presenting media content provides audio/visual content or provides audio-only content  (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61; 20:30-20:65; 33:20-34:61:  Fig 10, 11, .

Claims 13-15, 23, 24 rejected under 35 U.S.C. 103 as being unpatentable over Mori: 6208802 further in view of Namai: 20090055557 hereinafter Nam further in view of Sariya: 20100303448 hereinafter Sar.

Regarding claim 13, 23
Mori in view of Nam teaches:
 The method of claim 12, wherein the audio-only content includes audio information corresponding to a particular song that is currently being presented from at least one speaker that is controlled by the media device  (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61; 20:30-20:65; 25:50-28:6, 33:20-34:61:  Fig 10, 11, 12, 13A, 14A: determined audio only content delivered through at least a speaker), wherein the audio-only content further includes image information that is currently being presented on at least one display that is controlled by the media device (Mori: Col 11:30-12:48; 13:48-14:25, 17:20-19:13, 25:50-28:6: metadata is used to populate menus for selection among media titles for an upcoming media and to display data related to a current media title) wherein the image information of the audio-only content that indicates the title of the particular song (Nam: ¶ 134).
Mori in view of Nam does not explicitly discuss determining a content type based on analyzing the currently presenting media content to identify one of a first characteristic and a second characteristic of the currently presenting media content further comprises: identifying the title, artist or descriptor of the audio-only content from the image information to determine 
In a related field of endeavor Sar teaches a system and method for displaying an electronic program guide wherein audio only content is displayed in association with other device metadata including title, start time, as well as artist metadata (Sar: ¶ 53-57; Fig 2, 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to associate particular metadata categories with a particular media content type for display as taught or suggest by Sar and to direct the operation of the Mori in view of Nam system and method thereby. The average skilled practitioner would have been motivated to do so for the purpose of providing a user with access to a desired media and expedited control over the selection and delivery of the desired media based on a content type of the desired media and would have expected predictable results therefrom.

Regarding claim 14
Mori in view of Nam in view of Sar teaches:
 The method of claim 12, wherein the audio-only content includes audio information corresponding to a particular song that is currently being presented from at least one speaker that is controlled by the media device, wherein the audio-only content further includes image information that is currently being presented on at least one display that is controlled by the media device, and wherein the image information of the audio-only content presents at least one image of at least one artist who is performing the particular song, and wherein analyzing the currently presenting media content to identify one of a first characteristic and a second characteristic of the currently presenting media content further comprises: identifying the one 

Regarding claim 15
Mori in view of Nam in view of Sar teaches:
 The method of claim 12, wherein determining whether the currently presenting media content provides audio/visual content or provides audio content comprises: 
accessing electronic program guide information that has been stored on a memory of the media device, wherein the EPG information includes a list of channels that are accessible by the media device, and wherein for each one of the channels listed in the EPG information, each channel includes a descriptor that describes the media content that is currently in the stream of media content of that particular channel (Sar: ¶ 53-57; Fig 2, 3: an EPG presents available media to a user as well as maintains metadata relevant to a currently playing stream); and 
analyzing the descriptor of a currently presenting channel listed in the EPG information to determine whether the currently received channel provides audio/visual content or provides audio-only content, wherein the audio/visual content is determined when the descriptor corresponds to the first characteristic that is associated with audio/visual type media content, and wherein the audio-only content is determined when the descriptor corresponds to the second characteristic that is associated with audio-only type media content (Sar: ¶ 53-57; Fig 2, 3: EPG provides benefit to a user by allowing details of the content to be presented to a user the details comprising audio only, video only and av data).

Regarding claim 24
Mori in view of Nam in view of Sar teaches:
 The method of claim 16, wherein the audio-only content includes audio information corresponding to a particular song that is currently being presented from at least one speaker that is controlled by the media device, wherein the audio-only content further includes image information that is currently being presented on at least one display that is controlled by the media device, and wherein the image information of the audio-only content presents at least one image of at least one artist who is performing the particular song. (Mori: Col 7:41-8:64; Col 12:1-13:45; 18:01-20:64; 33:20-34:61; 20:30-20:65; 25:50-28:6, 33:20-34:61:  Fig 10, 11, 12, 13A, 14A); (Nam: ¶ 147-151, 198-121: Fig 5, 10, 11, etc.); (Sar: ¶ 53-57; Fig 2, 3: EPG displays snapshots of artist in association with audio only data)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL C MCCORD/Primary Examiner, Art Unit 2654